DETAILED ACTION
This office action follows a reply filed on October 28, 2021.  No claims been amended.  Claims 1-16 are currently pending and under examination.
The prior art rejection over claims 1-16, as set forth in the previous office action, is deemed proper and are therefore maintained.
The rejection over claim 17 is withdrawn, as claim 17 is now canceled.
The texts of those sections of Title 35 U.S. Code are not included in this section and can be found in a prior Office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102/103
Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or 103(a) as being unpatentable over Araki (US 2004/0019176), as evidenced by Crystan (Lithium Fluoride Materials Data, Crystan, 2 pages) and Saidman (US 2003/0080153).
Araki discloses a curable fluorine-containing polymer having high hardness by photo-curing maintaining a low refractive index, which can include inorganic compounds to increase hardness of the cured article, specifically listed to include magnesium fluoride and calcium fluoride, among other inorganic fluoride particles, having a particle size of not more than 100 nm (p. 18, [0351]-[0352]), which meets applicants’ nanoparticles.  Araki discloses that a uniform solution of fluorine-containing polymer and additives is preferred (p. 19, [0354]), and stirring or agitation is necessarily required to obtain uniformity of a composition comprising two different components.  Stirring is exemplified in preparing the fluorine-containing polymers.

Araki discloses that the composition can be applied to optical fiber (p. 20, [0385]).
While Araki does not specifically disclose the composition “for use as fiber laser cladding”, the coating on an optical fiber is known in the art as “cladding”.
Araki does not disclose the thermal conductivity of the composite compared to the fluoropolymer, alone; however, fluoropolymers are known in the art as insulators, having a thermal conductivity of 10-1 W/mK, as evidenced by Saidman (p. 6, [0047]), whereas the thermal conductivity of LiF, for example, is 11.3 W/mK, as evidenced by Crystan (p. 1).  Therefore, the inclusion of a higher thermal conducting filler inherently increases the thermal conductivity of the composite compared to the polymer, alone.
Araki anticipates or is prima facie obvious over instant claims 1, 2, 6, 7, 11, and 12.
As to claims 3, 4, 8, 9, 13 and 14, Araki discloses that the curing can be carried out with heat and light (p. 19, [0364]).
As to claims 5, 10 and 15, Araki discloses the refractive index of the curable fluorine-containing polymer as not more than 1.45, the refractive index of the inorganic fluoride compounds as being less than 1.4, and the refractive index 
As to claim 16, Araki discloses the thickness of the coating as between 0.03-0.5 micron (p. 20, [0380]).

Response to Arguments
Applicant's arguments filed October 28, 2021 have been fully considered but they are not persuasive.
Applicants argue that the antireflection film of Araki is not the same as a fiber laser cladding, as the antireflection film of Araki is applied on the end of the fiber to prevent light from being reflected back into the fiber, whereas the claimed cladding is applied along the entire length of the fiber.
At no point does Araki limit the application of the antireflection film to only the end of an optical fiber.  Araki only teaches that the antireflection film can be applied to an optical fiber.
Sadik (US 2009/0103084) teaches the following:

    PNG
    media_image1.png
    93
    326
    media_image1.png
    Greyscale

Therefore, one of ordinary skill in the art would expect the composition of Araki to be suitable as an antireflection cladding or antireflection film for the end of an optical fiber.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344. The examiner can normally be reached Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brieann R Johnston/Primary Examiner, Art Unit 1766